DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims 1-25 filed 2/25/21. Claims 1, 9 and 15 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
4. Claims 1, 9 and 15 are allowed. The other claims are allowed by virtue of their dependence on these claims.
5. The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to disclose or suggest:
Claim 1:
A depth thermal imaging module comprising:
a plurality of at least two thermal imagers for capturing thermal radiation of a wavelength of a scene from different viewpoints, each imager comprising:
a focal plane with focal length f, wherein the thermal imagers are separated by a baseline distance of 2h and depth measurement Z is performed on an object of interest based on Z=2hf /Δ where Δ is the difference in location of the object in an image captured by a first one of the thermal imagers and location of the object in an image captured by a second one of the thermal imagers and represents an offset of a point on the focal plane of the first thermal imager and the second thermal imager relative to the optical axis.

Claim 9:
A method of depth measurement utilizing a depth thermal imaging module
comprising:
capturing thermal imaging data using a plurality of thermal imagers;
annotating the object.

Claim 15:
A depth thermal imaging module comprising:
a plurality of at least two thermal imagers for capturing thermal radiation of
a wavelength of a scene from different viewpoints;

wherein the thermal imagers are separated by a baseline distance and depth measurement is performed on an object of interest by determining the difference in location of the object in an image captured by a first one of the thermal imagers and location of the object in an image captured by a second one of the thermal imagers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. The closest prior art is by Neeley et al. (US 20130155248) where thermal IR cameras are used to take both thermal IR images and visual images concurrently and the visual image is used to guide the camera back to the position where the thermal image was captured.
In the instant invention, a depth to an object is determined by using only thermal images (where images can be obtained in most weather and lighting conditions) and there is no need to combine the thermal images with visible CCD images (which don’t work well in foggy or low light conditions) or LIDAR images (which cannot function effectively in foggy or snow conditions or bright sun glare conditions because of the scattered light.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884